PER CURIAM.
We affirm the trial court’s equitable distribution award entered in satisfaction of the employer’s workmen’s compensation lien. We hold that sufficient competent evidence established that decedent’s comparative negligence resulted in a settlement of appellees’ claim for less than the full amount of damages incurred. Travelers Indemnity Co. v. Jacobs, 402 So.2d 1261 (Fla. 3d DCA 1981), review denied, 412 So.2d 471 (Fla.1982); State v. Caldwell, 388 So.2d 640 (Fla. 1st DCA 1980); Fireman’s Insurance Co. v. Phillips, 368 So.2d 98 (Fla. 3d DCA 1979); §§ 90.703, 90.704, Fla.Stat. (1983); § 440.39(3)(a), Fla.Stat. (1975); cf. Hewitt, Coleman & Associates v. Lymas, 460 So.2d 467 (Fla. 4th DCA 1984), review denied, 471 So.2d 43 (Fla. 1985) (argument of appellee’s counsel, without sworn testimony, insufficient to establish that value of claim reduced by comparative negligence).
Affirmed.